[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             November 30, 2006
                             No. 06-12681                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 04-02840-CV-BBM-1

ERIC D. ECHOLS,


                                                           Plaintiff-Appellant,

                                  versus

HOME DEPOT U.S.A., INC.,

                                                          Defendant-Appellee.



                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                           (November 30, 2006)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Eric Echols, an African-American, appeals the district court’s grant of

summary judgment in favor of Home Depot on his employment discrimination

lawsuit, filed pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e-2(a)(2), and 42 U.S.C. § 1981. Echols alleged in his complaint that Home

Depot discriminated against him by failing to hire him for an administrative

position with the company. On appeal, he claims that the district court erred by

finding that the reasons given for his non-selection were legitimate and not

pretextual.

      Upon review of the briefs and the record, we find that the district court

correctly concluded that Echols failed to raise a genuine issue of fact as to whether

Home Depot’s proffered reasons for failing to hire him were pretextual. The

record reflects that Marvin Ellison, an African-American and a Home Depot

supervisor, initially offered the job to another African-American who declined it.

He then selected Bret Graddy, a white male, because of his superior experience and

qualifications. Ellison says that Echols was not selected because of his lack of a

college degree, lack of strategic planning experience, and a history of job hopping.

We find nothing in the record, other than Echols’s own unsupported claims, to

support a conclusion that these reasons were a pretext for discrimination or that a

racial motivation otherwise affected Ellison’s decision-making process.



                                          2
Accordingly, we affirm.

      AFFIRMED.




                          3